Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 11, line 25, filed September 02, 2021, with respect to the rejection of Claims 1-10 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Chunying et al. (Japanese Patent Publication No. JP 2014-001349 A), hereinafter Chunying, have been fully considered but they are not persuasive. The Applicant has argued that Chunying teaches that the polymer is exclusively a poly(arylamine). This is not persuasive. Chunying teaches (Paragraphs [0304-0400]) the polymer being denoted by the term “Ar8” is alternatively described as either "Ar8 is an arylene group having one substituent and optionally having a substituent, or a divalent heterocyclic group having a substituent and optionally having a substituent other than 2" or "Ar8 is an optionally substituted arylene group, an optionally substituted heteroarylene group, or a 2 valent heterocyclic group." This comprises at least the limitation of a “polyarylene” of the amended independent Claim 1, but would also comprise one or more of the other listed types of polymers. The polymer taught by Chunying is not limited to the structure shown in Applicant’s argument, but also include the below figure of Chemical Formula 106 below:


    PNG
    media_image1.png
    243
    582
    media_image1.png
    Greyscale
. MPEP § 2123(II) states that nonpreferred and alternative embodiments constitute prior art, which is relevant to the present case. Furthermore, as stated in Paragraph [0304] of Chunying, there may be one or more constituent unit of the polymer, preferably only one. Therefore, Chunying teaches the above constituent unit comprising a homopolymer, not necessarily a copolymer with a poly(arylamine). Thus, the rejection is maintained.
2.	Applicant’s arguments, see page 14, line 1, filed September 02, 2021, with respect to the rejection of Claims 1-2, 4-5, 11, and 13-15 under 35 U.S.C. 102(a)(1) as being anticipated by Ogihara et al. (United States Patent Publication No. US 2017/0017156 A1), hereinafter Ogihara, utilizing Hatakeyama et al. (United States Patent Publication No. US 2006/0188809 A1), hereinafter Hatakeyama, as a teaching reference, have been fully considered and are persuasive.  The rejection of Claims 1-2, 4-5, 11, and 13-15 under 35 U.S.C. 102(a)(1) as being anticipated by Ogihara has been withdrawn. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
5.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4, 6-10, 12, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chunying et al. (Japanese Patent Publication No. JP 2014-001349 A), hereinafter Chunying.
7.	Regarding Claims 1-4, 6-10, and 16, Chunying teaches (Paragraphs [0304-0400]) a polymer comprising a polymer backbone and a substituted or unsubstituted fullerene group pendant to the polymer backbone. Chunying teaches (Paragraphs [0256-0258]) a solvent in an amount of from 50 to 99.9 weight %. Chunying teaches (Paragraphs [0304-0400]) the polymer further comprises a linking group bonded to the fullerene group and to the polymer backbone. Chunying teaches (Paragraphs [0304-0400]) the linking group comprises a ring structure that utilizes two or more atoms on the fullerene. Chunying teaches (Paragraphs [0304-0400]) the polymer is at least one of a polyalkylene, a polyalkylene oxide, a polyarylene, a Novolac polymer, a vinyl aromatic polymer, a (meth)acrylate polymer, a polyester, a norbornene polymer, a polyimide, a combination thereof, or a copolymer thereof. Chunying teaches (Paragraphs [0304-0400]) the polymer is self-crosslinkable. Chunying teaches (Paragraphs [0304-0400]) the polymer further comprising an arylcyclobutene group pendant to the polymer backbone. Chunying teaches (Paragraph [0009]) the composition is free of additive crosslinking compounds. Chunying teaches (Paragraphs [0304-0400]) the linking group comprises a substituted or unsubstituted alicyclic group or heteroalicyclic group that forms a fused ring with the fullerene group. Chunying teaches (Paragraphs [0304-0400]) the aromatic group or the heteroaromatic group that is fused to the alicyclic group or the heteroalicyclic group. Chunying teaches (Paragraphs [0304-0400]) the polymer comprises the reaction product of a substituted or unsubstituted fullerene with a substituted or unsubstituted arylcyclobutene group that is pendant to a precursor polymer backbone. Chunying teaches (Paragraphs [0304-0400]) the linking group is represented by Formula 1 of the instant application. Chunying teaches (Paragraphs [0304-0400]) the linking group is represented by Formula 2 of the instant application. Chunying teaches (Paragraphs [0304-0400]) the linking group comprises a substituted or unsubstituted alicyclic group or a substituted or unsubstituted heteroalicyclic group. Chunying teaches (Paragraphs [0304-0400]) the alicyclic group or the heteroalicyclic group is attached to the polymer backbone through a single bond or a group selected from the groups detailed in Claim 10 of the instant application. Chunying teaches (Paragraphs [0304-0400]) the polymer backbone comprises carbon atoms only.
8.	Examiner notes that the preamble of Claim 1 of the instant application and its dependent claims cites a “resist underlayer composition.” Examiner notes that said preamble(s) merely note the intended use or purpose of the claimed invention, but do not recite structural limitations to the claims. MPEP 2111.02(II) states: “If a prior art (herein Chunying) structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
9.	Regarding Claims 12 and 17-18, Chunying teaches (Paragraphs [0304-0400]) a polymer comprising a polymer backbone. Chunying teaches (Paragraphs [0304-0400]) a polymer comprising a substituted or unsubstituted fullerene group pendent to the polymer backbone. Chunying teaches (Paragraphs [0304-0400]) a polymer comprising a linking group bonded to the polymer backbone and the fullerene group. Chunying teaches (Paragraphs [0304-0400]) the linking group comprises a ring structure that utilizes two or more atoms on the fullerene. Chunying teaches (Paragraphs [0304-0400]) the polymer is at least one of a polyalkylene, a polyalkylene oxide, a polyarylene, a Novolac polymer, a vinyl aromatic polymer, a (meth)acrylate polymer, a polyester, a norbornene polymer, a polyimide, a combination thereof, or a copolymer thereof. Chunying teaches (Paragraphs [0304-0400]) the polymer backbone comprises carbon atoms only. Chunying teaches (Paragraphs [0304-0400]) the linking group is represented by Formula 1 or Formula 2 of the present application. 
10.	Regarding Claims 19-21, Chunying teaches (Paragraphs [0461]) a substrate. Chunying teaches (Paragraphs [0461-0462 and 0476]) a resist underlayer formed from a resist underlayer composition over the substrate. Chunying teaches (Paragraphs [0304-0400]) the resist underlayer composition comprising a polymer comprising a polymer backbone and a substituted or unsubstituted fullerene group pendant to the polymer backbone. Chunying teaches (Paragraphs [0256-0258]) the resist underlayer composition comprising a polymer comprising and a solvent in an amount of from 50 to 99.9 weight% based on the total resist underlayer composition. Chunying teaches (Paragraphs [0304-0400]) the polymer comprises a reaction product of a substituted or unsubstituted fullerene with a substituted or unsubstituted arylcyclobutene group that is pendant to a precursor polymer backbone. Chunying teaches (Paragraphs [0304-0400]) the polymer is at least one of a polyalkylene, a polyalkylene oxide, a polyarylene, a Novolac polymer, a vinyl aromatic polymer, a (meth)acrylate polymer, a polyester, a norbornene polymer, a polyimide, a combination thereof, or a copolymer thereof. Chunying teaches (Paragraphs [0304-0400]) the polymer backbone comprises carbon atoms only.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
12.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chunying et al. (Japanese Patent Publication No. JP 2014-001349 A), hereinafter Chunying, and in further in view of Uetani et al. (United States Patent Publication No. US 2012/0091449 A1), hereinafter Uetani.
14.	Regarding Claim 11, Chunying teaches all limitations of Claim 1 of the present application above. However, Chunying does not explicitly teach the polymer being a Novolac polymer, a vinyl aromatic polymer, or a copolymer thereof.
15.	Uetani teaches (Paragraphs [0086-0088]) the polymer, which forms a polymer backbone which has a fullerene group pendant to the polymer backbone, being a Novolac polymer, a vinyl aromatic polymer, or a copolymer thereof, as well as, for example, the polyarylene polymers taught by Chunying. Uetani teaches (Paragraphs [0086-0088]) a Novolac polymer, a vinyl aromatic polymer, or a copolymer thereof, as well as, for example, the polyarylene polymers taught by Chunying are known functional alternatives for a polymer which has a fullerene group pendant to the polymer backbone.
16.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chunying to incorporate the teachings of Uetani to utilize a Novolac polymer, a vinyl aromatic polymer, or a copolymer thereof, instead of, for example, the polyarylene polymers taught by Chunying as a polymer which has a fullerene group pendant to the polymer backbone. Doing so would result in the use of a known functional alternative, as recognized by Uetani.

17.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chunying et al. (Japanese Patent Publication No. JP 2014-001349 A), hereinafter Chunying, and in further in view of Hashimoto et al. (Japanese Patent Publication No. JPWO 2011/108365 A1), hereinafter Hashimoto.
18.	Regarding Claims 13-14, Chunying teaches all limitations of the resist underlayer composition of Claim 1 of the present application above. Furthermore, Chunying teaches (Paragraphs [0461-0462 and 0476]) applying a layer of the resist underlayer composition over a substrate. Furthermore, Chunying teaches (Paragraphs [0464-0468]) curing the applied resist underlayer composition to form a resist underlayer. However, Chunying does not explicitly teach forming a photoresist layer over the resist underlayer, nor does Chunying explicitly teach forming a silicon-containing layer and/or an organic antireflective coating layer above the resist underlayer prior to forming the photoresist layer.
19.	Hashimoto teaches (Paragraph [0010]) forming a photoresist layer over the resist underlayer. Watanabe teaches (Paragraph [0010]) forming a silicon-containing layer and/or an organic antireflective coating layer above the resist underlayer prior to forming the photoresist layer. Watanabe teaches (Paragraph [0010]) patterning the photoresist layer and transferring the pattern from the patterned photoresist layer to the resist underlayer and to a layer below the resist underlayer. Watanabe teaches (Abstract) utilizing a resist underlayer comprising the polymer, which forms a polymer backbone which has a fullerene group pendant to the polymer backbone, such as that taught by Chunying, has high etching resistance and excellent solvent resistance.
20.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chunying to incorporate the teachings of Watanabe to form a photoresist layer over the resist underlayer and form a silicon-containing layer and/or an organic antireflective coating layer above the resist underlayer prior to forming the photoresist layer. Doing so would result in a high etching resistant underlayer film, as recognized by Watanabe.

21.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chunying et al. (Japanese Patent Publication No. JP 2014-001349 A), hereinafter Chunying, in further in view of Hashimoto et al. (Japanese Patent Publication No. JPWO 2011/108365 A1), hereinafter Hashimoto, and in further in view of Watanabe et al. (United States Patent Publication No. US 2012/0045900 A1), hereinafter Watanabe.
22.	Regarding Claim 15, Chunying in further view of Hashimoto teaches all limitations of the resist underlayer composition of Claim 13 of the present application above. However, Chunying in further view of Hashimoto fails to explicitly teach patterning the photoresist layer and transferring the pattern from the patterned photoresist layer to the resist underlayer and to a layer below the resist underlayer.
23.	Watanabe teaches (Paragraphs [0015-0051]) patterning the photoresist layer and transferring the pattern from the patterned photoresist layer to the resist underlayer and to a layer below the resist underlayer. Watanabe teaches (Paragraphs [0015-0051]) the multilayer structure therein disclosed allows for the patterning of a substrate.
24.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chunying in further view of Hashimoto to incorporate the teachings of Watanabe to form a photoresist layer over the resist underlayer and form a silicon-containing layer and/or an organic antireflective coating layer above the resist underlayer prior to forming the photoresist layer. Doing so would result in the capacity to pattern a substrate, as recognized by Watanabe.

Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
26.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
27.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
29.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/16/2022